Exhibit 10.8

AMENDED CHANGE IN CONTROL

TERMINATION BENEFITS AGREEMENT

WHEREAS, Endeavour International Corporation, a Nevada corporation (the
“Company”), and                      (the “Executive”) entered into the Change
in Control and Termination Benefits Agreement on                     ; and

WHEREAS, the Company and Executive desire to amend the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended and the rules,
notices and regulations thereunder (the “Code”);

NOW, THEREFORE, the Company and Executive, for mutual agreements, covenants and
warranties herein and other good and valuable consideration, agree to amend the
Agreement in its entirety, effective December 31, 2008 (the “Amended Agreement”)
as follows:

1. Change in Control. For purposes of the Amended Agreement, a “Change in
Control” shall be deemed to have taken place if any of the following occurs:

(a) the Company (i) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company), or
(ii) is to be dissolved and liquidated, and as a result of or in connection with
such transaction, the persons who were directors of the Company before such
transaction shall cease to constitute a majority of the Board;

(b) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of 30% or more of the outstanding
shares of the Company’s voting stock (based upon voting power), and as a result
of or in connection with such transaction, the persons who were directors of the
Company before such transaction shall cease to constitute a majority of the
Board;

(c) the Company sells all or substantially all of the assets of the Company to
any other person or entity (other than a wholly-owned subsidiary of the Company)
in a transaction that requires shareholder approval pursuant to applicable
corporate law; or

(d) during a period of two consecutive calendar years, individuals who at the
beginning of such period constitute the Board, and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office, who either were directors at the beginning of the two (2) year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board.

2. Circumstances Triggering Receipt of Termination Benefits.

(a) Subject to Section 2(c), the Company will provide the Executive with the
benefits set forth in Section 4 upon any termination of the Executive’s
employment:

(i) by the Company at any time within the first 24 months after a Change in
Control;



--------------------------------------------------------------------------------

(ii) by the Executive for “Good Reason” (as defined in Section 2(b) below) at
any time within the first 24 months after a Change in Control; or

(iii) by the Company or the Executive pursuant to Section 2(d).

(b) In the event of a Change in Control, the Executive may terminate employment
with the Company and/or any subsidiary for “Good Reason,” following notice and
opportunity for remedy as set forth herein and in Section 3. For purposes
hereof, “Good Reason” shall mean (subject to such notice and opportunity to
remedy) the occurrence of any of the following events without the Executive’s
prior written consent:

(i) A material reduction of the Executive’s authorities, duties, or
responsibilities as an executive and/or officer of the Company from those in
effect as of ninety (90) calendar days prior to the Change in Control, other
than an insubstantial and inadvertent reduction that is remedied by the Company
promptly after receipt of notice thereof given by the Executive; provided,
however, that any reduction in the foregoing resulting merely from the
acquisition of the Company and its existence as a subsidiary or division of
another entity such as a change in reporting relationship or title shall not be
sufficient to constitute Good Reason;

(ii) The Company’s requiring the Executive to be based at a location in excess
of fifty (50) miles from the location of the Executive’s principal job location
or office immediately prior to the Change in Control; except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s then present business travel obligations;

(iii) A reduction by the Company of the Executive’s Base Salary and/or target
annual bonus opportunity in effect on the Effective Date hereof, or as the same
shall be increased from time to time;

(iv) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Amended Agreement, as contemplated in Section 8 (where it
requires successors to accept this Amended Agreement) herein; or

(v) A material breach of this Amended Agreement by the Company which is not
remedied by the Company.

(c) Notwithstanding Sections 2(a) and (b) above, no benefits shall be payable by
reason of this Amended Agreement in the event of:

(i) Termination of the Executive’s employment with the Company and/or its
subsidiaries by reason of the Executive’s death or Disability; provided, that,
the Executive has not previously given a valid “Notice of Termination” pursuant
to Section 3. For purposes hereof, “Disability” shall mean the Executive’s
inability, due to

 

2



--------------------------------------------------------------------------------

physical or mental infirmity, to perform the Executive’s material duties and
responsibilities to the Company and its subsidiaries for any period of six
consecutive months or for any period of eight months out of any 12-month period,
as determined by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably);

(ii) Termination of the Executive’s employment with the Company and/or its
subsidiaries on account of the Executive’s retirement without Good Reason;
provided, however, that, if at the time of such retirement the Executive has
Good Reason to terminate the Executive’s employment hereunder, then such
retirement shall be treated hereunder as a termination of the Executive’s
employment for Good Reason and the Executive shall be entitled to the benefits
provided in Section 4 hereof;

(iii) Termination of the Executive’s employment with the Company and its
subsidiaries for Cause. For the purposes hereof, “Cause” shall mean:

(A) The Executive’s willful failure to substantially perform his or her duties
with the Company (other than any such failure resulting from the Executive’s
Disability), after a written demand for substantial performance is delivered to
the Executive that specifically identifies the manner in which the Committee
believes that the Executive has not substantially performed his or her duties,
and the Executive has failed to remedy the situation within fifteen
(15) business days of such written notice from the Company;

(B) Gross negligence in the performance of the Executive’s duties which results
in material financial harm to the Company;

(C) The Executive’s conviction of, or plea of guilty or nolo contendere, to any
felony or any other crime involving the personal enrichment of the Executive at
the expense of the Company;

(D) The Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(E) The Executive’s willful violation of any of the covenants contained in
Section 7.

Notwithstanding the foregoing, “Cause” shall not exist unless and until the
Company has delivered to the Executive, along with the Notice of Termination for
Cause, a copy of a resolution duly adopted by three-quarters (3/4) of the entire
Board (excluding the Executive if the Executive is a Board member) at a meeting
of the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event (or events) set forth in clauses (A)-(E) above has occurred and specifying
the particulars thereof in detail.

 

3



--------------------------------------------------------------------------------

This Section 2(c) shall not preclude the payment of any amounts otherwise
payable to the Executive under any of the Company’s employee benefit plans,
stock plans, programs and arrangements, which payment shall be governed
exclusively by the terms thereof.

(d) A termination of the Executive’s employment by the Company without Cause or
by the Executive for an event that would constitute Good Reason following a
Change in Control, that occurs, in either event, prior to a Change in Control,
but occurs (i) not more than 180 days prior to the date on which a Change in
Control occurs and (ii) (x) at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(y) otherwise arose in connection with, or in anticipation of, a Change in
Control, shall be deemed to be a termination or removal of the Executive without
Cause within the first 24 months after a Change in Control for purposes of this
Amended Agreement. Notwithstanding anything herein to the contrary, for the
purposes of this subsection (d) such a Change in Control must also constitute a
change in ownership of the Company, a change in effective control of the Company
or a change in ownership of a substantial portion of the Company’s assets within
the meaning of Code Section 409A and Treasury Regulation 1.409A-3(i)(5).

3. Notice of Termination; Termination Date. Any termination of the Executive’s
employment with the Company and its subsidiaries as contemplated by Section 2
shall be communicated by written “Notice of Termination” to the other party
hereto. Any “Notice of Termination” shall indicate the effective date of
termination, which, shall be more than 60 days after the date the Notice of
Termination is delivered (the “Termination Date”), the specific provision in
this Amended Agreement relied upon, and, except for a termination pursuant to
Section 2(d), will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination including, if applicable, the
failure by the Company, after provision of written notice by the Executive, to
effect a remedy (to the extent curable) of any of the events set forth in
Section 2(b). Notwithstanding the foregoing, in the case of the Executive’s
resignation for Good Reason, Termination Date shall mean the close of business
on the last day on which the Company may cure any event alleged by the Executive
to give rise to a Good Reason termination. Executive must provide the Notice of
Termination to the Company within 90 days of the events constituting Good Reason
for termination and the Company shall have a period of 30 days after the Notice
of Termination during which the Company may remedy the condition before such
termination shall be effective. In the event the Company effects a remedy within
such 30-day period and the Executive does not rescind the Notice of Termination
upon being notified of such remedy, the termination benefits described in
Section 4 hereof shall not be payable with respect to such termination.

4. Termination Benefits. Subject to the conditions set forth in Section 2(a) and
contingent upon the Executive’s executing (and not revoking) the “Release” (as
defined below), the following post-termination payments or benefits shall be
paid or provided to the Executive following the Executive’s termination of
employment:

(a) Severance Payment. The Company shall pay to the Executive, as a severance
payment, an amount equal to the sum of (i) two times (A) the Executive’s “Base
Pay”, which shall be an amount equal to the greater of (x) the Executive’s rate
of annual base salary (prior to any deferrals) at the Termination Date or
(y) the Executive’s rate of annual base salary (prior to any deferrals)
immediately prior to the Change in Control, and (B) the Executive’s

 

4



--------------------------------------------------------------------------------

“Incentive Pay”, which shall be an amount equal to the average annual bonus
earned by the Executive under the Company’s incentive compensation plan or any
other annual bonus plan (whether paid currently or on a deferred basis) during
the three fiscal years of the Company immediately preceding the fiscal year of
the Company in which the Change in Control occurred plus (ii) a pro rata portion
of the Executive’s target bonus for the fiscal year in which the Termination
Date occurs, which payment, except as provided in Section 4(d) below, shall be
made in a single lump sum on the first business day following the expiration of
the revocation period for the Release.

(b) Health Benefits. To the extent the Executive timely elects to continue
healthcare coverage through COBRA, the Company shall pay that portion of the
COBRA premium equal to the difference between the COBRA premium and Executive’s
monthly contribution towards health benefits that is in effect as of the date of
Executive’s termination of employment for a period equal to 18 months following
the Termination Date; provided, that, the Company’s obligation to provide such
health benefits shall cease at the time Executive becomes eligible for health
benefits from another employer. If the Company’s pre-tax payment of the premiums
for such benefits would cause the Executive to be taxed on the Company’s actual
cost of providing such accident and group health insurance benefits because such
benefits are “self-insured,” the Company will pay such premiums on an after-tax
basis so the premium amounts are included in the Employee’s taxable income. With
respect to any such benefits that are taxable and not otherwise excluded from
deferred compensation under Code Section 409A, any amount reimbursable and paid
in one tax year shall not affect the amount to be reimbursed or paid in another
tax year, all reimbursements shall be paid no later than the end of the
Executive’s taxable year following the tax year in which such expenses were
incurred and the reimbursements under this Section cannot be substituted for any
other benefit.

(c) Release. The Company’s obligation to make the payment and provide the
benefits described in this Section 4 are conditioned expressly on the
Executive’s executing (and not revoking) a general release of claims against the
Company (as “Company” is defined in Section 8) and its subsidiaries in a form
reasonably satisfactory to the Company (the “Release”). If the Executive fails
to execute a Release within forty-five (45) days following the later of (i) the
Termination Date or (ii) the date the Executive actually receives an execution
copy of such Release (which shall be delivered to the Executive no later than
five (5) business days following the Termination Date), or if the Executive
revokes such Release within seven (7) days following execution, the Executive
shall forfeit all payments and benefits described hereunder.

(d) Specified Employee. Notwithstanding the foregoing, if all or any portion of
the severance payment or benefits are determined to be “nonqualified deferred
compensation” subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Company determines that the Executive is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
Final Treasury Regulations promulgated thereunder (the “Treasury Regulations”)
and other guidance published thereunder, then such payment (or portion thereof)
shall be accumulated and paid on the first day of the seventh month following
the Executive’s separation from service. For purposes of this Amended Agreement,
whether the Executive is a “specified employee” will be determined in accordance
with the written procedures adopted by the Board.

 

5



--------------------------------------------------------------------------------

(e) Separation from Service. Notwithstanding anything herein to the contrary,
for purposes of this Amended Agreement, “termination of employment” shall mean
the Executive’s “separation from service” from the Company and its “affiliates”
as defined in Code Section 409A and Final Treasury Regulations
Section 1.409A-1(h), including the default presumptions thereof. For purposes of
this Amended Agreement, “affiliate” shall mean shall mean (i) any person or
entity that directly or indirectly controls, is controlled by or is under common
control with the Company and/or (ii) to the extent provided by the Board, any
person or entity in which the Company has a significant interest. The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as applied to any person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting or other securities, by contract or otherwise;
provided, however, with respect to any payment subject to Section 409A of the
Code, the term “affiliate” shall mean any member of the Company’s control group
within the meaning of Final Treasury Regulations Section 1.409A-1(h)(3), as such
may be modified or amended from time to time, by applying the “at least 50
percent” provisions thereof.

5. Certain Additional Payments by the Company.

(a) Anything in this Amended Agreement to the contrary notwithstanding, in the
event that it shall be determined (as hereafter provided) that any payment
(other than the Gross-Up payments provided for in this Section 5) or benefit
provided by the Company or any of its subsidiaries to or for the benefit of the
Executive, whether paid or payable or provided pursuant to the terms of this
Amended Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock appreciation right or similar right, restricted stock, deferred
stock or the lapse or termination of any restriction on, deferral period for, or
the vesting or exercisability of any of the foregoing (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to any such tax (such
tax or taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”). The Gross-Up Payment shall be in an amount such that, after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax and any income tax imposed upon
the Gross-Up Payment, the Executive retains an amount of Gross-Up Payment equal
to the Excise Tax imposed upon the Payment.

(b) Subject to the provisions of Section 5(f), all determinations required to be
made under this Section 5, including whether an Excise Tax is payable by the
Executive and the amount of such Excise Tax and whether a Gross-Up Payment is
required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by the Company’s outside auditors
immediately prior to the Change in Control (the “Accounting Firm”). The
Executive shall direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Executive within 30
days after the Change

 

6



--------------------------------------------------------------------------------

in Control Date, the Termination Date, if applicable, and any such other time or
times as may be requested by the Company or the Executive. If the Accounting
Firm determines that any Excise Tax is payable by the Executive, the Company
shall pay the required Gross-Up Payment to the Executive as soon as reasonably
practicable thereafter but in any event no later than the end of the Executive’s
taxable year next following the taxable year in which the Executive remits such
Excise Tax to the Internal Revenue Service. If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall, at the same time as it
makes such determination, furnish the Company and the Executive an opinion that
the Executive has substantial authority not to report any Excise Tax on the
Executive’s federal, state or local income or other tax return. As a result of
the uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding
applicable state of local tax law at the time of any determination by the
Accounting Firm hereunder, it is possible that a Gross-Up Payment which will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to
Section 5(f) and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment shall be promptly paid by the
Company to, or for the benefit of, the Executive within five business days after
receipt of such determination and calculations but in any event no later than
the end of the Executive’s taxable year next following the taxable year in which
the Executive remits such Underpayment to the Internal Revenue Service.

(c) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 5(b). Any determination by the Accounting Firm as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.

(d) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing such
payment. If prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall, within five business days, pay to the Company the amount of
such reduction.

(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Section 5(b) shall be
borne

 

7



--------------------------------------------------------------------------------

by the Company. If such fees and expenses are initially paid by the Executive,
the Company shall reimburse the Executive the full amount of such fees and
expenses paid by Executive within five business days after receipt from the
Executive of a statement therefor and reasonable evidence of payment thereof.

(f) The Executive shall notify the Company in writing of any claim, by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment or any additional
Gross-Up Payment. Such notification shall be given as promptly as practicable
but no later than l0 business days after the Executive actually receives notice
of such claim, and the Executive shall further apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid (in each
case, to the extent known by the Executive). The Executive shall not pay such
claim prior to the earlier of (x) the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company and (y) the
date that any payment with respect to such claim is due. If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

(i) provide the Company with any written records or documents in the Executive’s
possession relating to such claim reasonably requested by the Company;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax including interest and
penalties with respect thereto, imposed as a result of such contest and payment
of costs and expenses. Without limiting the foregoing provisions of this
Section 5(f), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 5(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at the
Executive’s own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
the tax claimed and sue for a refund, the Company shall advance the amount of
such payment to the Executive on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax

 

8



--------------------------------------------------------------------------------

basis, from any Excise Tax or income or other tax, including interest or
penalties with respect thereto, imposed with respect to such advance; and
provided further, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which the
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of any such contested claim shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(g) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 5(f), the Executive receives any refund with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 5(f)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 5(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of any Gross-Up Payment required to be paid by the Company
to the Executive pursuant to this Section 5.

(h) Notwithstanding the foregoing, in no event will any Gross-Up Payment or
Underpayment be paid later than the end of Employee’s taxable year next
following Employee’s taxable year in which he remits the taxes to which such
Gross-Up Payment or Underpayment relates. Also, notwithstanding the foregoing,
expenses incurred by Employee, including without limitation, attorneys’ fees,
due to a tax audit or litigation in connection with any excise tax (including
penalties and interest or other excise taxes thereon) under Code Section 4999 or
Code Section 280G shall be reimbursed by the Company no later than the end of
the Employee’s tax year following the tax year in which such taxes that are
subject to the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, by the end
of the Employee’s tax year following the tax year in which the audit is
completed or there is a final nonappealable settlement or other resolution of
the litigation. The Employee’s right to payment or reimbursement pursuant to
this Section 5(h) shall not be subject to liquidation or exchange for any other
benefit.

Furthermore, with respect to any payments that are taxable and includable in
income to be paid under this Section 5 and to the extent such payments are not
for the Gross-Up Payment or Underpayment or due to tax audit or litigation
expenses or reimbursements described in the preceding paragraph then such
payments shall only be payable if such expenses are incurred during the 15 year
period commencing on the Termination Date; amounts payable in one calendar year
will not affect amounts payable in another calendar year; in no event will any
payment be paid later than the end of Executive’s taxable year following the
Executive’s taxable year in which the expenses were incurred; and such payments
cannot be substituted for any other benefits or subject to liquidation.

 

9



--------------------------------------------------------------------------------

6. No Mitigation Obligation; Obligations Absolute. The payment of the severance
compensation by the Company to the Executive in accordance with the terms of
this Amended Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment or
other benefit provided in this Amended Agreement by seeking other employment or
otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise, except as
expressly provided in Section 12 hereof. The obligations of the Company to make
the payments and provide the benefits provided herein to the Executive are
absolute and unconditional (except as provided herein) and may not be reduced
under any circumstances, including without limitation any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or any third party at any time.

7. Continuing Obligations.

(a) Confidentiality. The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company and which shall not be or become public
knowledge (information that has become public knowledge shall not include any
information that has entered the public domain as a result of acts or omissions
by the Executive or representatives of the Executive in violation of this
Amended Agreement). After termination of the Executive’s employment with the
Company and its subsidiaries for any reason, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it.

(b) Non-Solicitation. During the term of this Amended Agreement and for a period
of twelve (12) months after the Termination Date, the Executive shall not,
directly or indirectly, employ or retain or solicit for employment or arrange to
have any other person, firm, or other entity employ or retain or solicit for
employment or otherwise participate in the employment or retention of any person
who is an employee or consultant of the Company.

(c) Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries.

(d) Non-Disparagement. At all times following the Termination Date, the
Executive agrees not to disparage the Company or any of its directors or
executive officers, or otherwise make comments harmful to the Company’s business
or reputation

(e) Blue Penciling. It is expressly understood and agreed that although the
Executive and the Company consider the restrictions contained in Sections 7(a)
through (d) to be reasonable, if a judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Amended Agreement is an unenforceable restriction against the
Executive, the provisions of this Amended Agreement shall not be

 

10



--------------------------------------------------------------------------------

rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Amended Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

8. Successors.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive to expressly assume and agree to
perform this Amended Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of such successor entity to enter into such agreement prior to
the effective date of any such succession (or, if later, within three business
days after first receiving a written request for such agreement) shall
constitute a breach of this Amended Agreement and shall entitle the Executive to
terminate employment pursuant to Section 2(a)(ii) and to receive the payments
and benefits provided under Section 4. As used in this Amended Agreement,
“Company” shall mean the Company as herein before defined and any successor to
its business and/or assets as aforesaid which executes and delivers the Amended
Agreement provided for in this Section 7 or which otherwise becomes bound by all
the terms and provisions of this Amended Agreement by operation of law.

(b) This Amended Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amounts are payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Amended Agreement to the Executive’s designee or, if there is no such designee,
to the Executive’s estate.

9. Notices. For all purposes of this Amended Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company,
with a copy to the General Counsel of the Company) at its principal executive
office and to the Executive at the Executive’s principal residence, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

10. Governing Law. The validity, interpretation, construction and performance of
this Amended Agreement shall be governed by the laws of the State of Texas,
without regard to conflicts of law principles.

 

11



--------------------------------------------------------------------------------

11. Miscellaneous. No provisions of this Amended Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Amended Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Amended Agreement (or in any employment or other written
agreement relating to the Executive). Nothing expressed or implied in this
Amended Agreement will create any right or duty on the part of the Company or
the Executive to have the Executive remain in the employment of the Company or
any subsidiary prior to or following any Change in Control. The Company may
withhold from any amounts payable under this Amended Agreement all federal,
state, city or other taxes as the Company is required to withhold pursuant to
any law or government regulation or ruling.

All headings and section references used herein are for convenience only and do
not constitute a part of this Amended Agreement. Where specific language is used
to clarify by example a general statement contained herein, such specified
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relies. The language used in
this Amended Agreement is deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any such party.

12. Reduction for Other Severance. Any payments or other benefits provided to
the Executive under this Amended Agreement shall be offset or reduced by any
payments or other benefits provided under any severance plan or employment
agreement which the Executive is eligible to receive (or has received) as a
result of the termination of the Executive’s employment.

13. Separability. The invalidity or unenforceability of any provisions of this
Amended Agreement shall not affect the validity or enforceability of any other
provision of this Amended Agreement, which shall remain in full force and
effect.

14. Non-assignability. This Amended Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Amended Agreement or any rights or obligations hereunder, except
as provided in Section 8. Without limiting the foregoing, the Executive’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than a transfer
by will or by the laws of descent or distribution, and in the event of any
attempted assignment or transfer by the Executive contrary to this Section 14
the Company shall have no liability to pay any amount so attempted to be
assigned or transferred to any person other than the Executive or, in the event
of death, the Executive’s designated beneficiary or, in the absence of an
effective beneficiary designation, the Executive’s estate.

15. Effectiveness; Term. This Amended Agreement will be effective and binding as
of the date first above written immediately upon its execution and shall
continue in effect through the second anniversary of such date; provided,
however, that the term of this Amended Agreement shall automatically be extended
for an additional day for each day that passes so that

 

12



--------------------------------------------------------------------------------

there shall at any time be two years remaining in the term unless the Company
provides written notice to the Executive that it does not wish the term of this
Amended Agreement to continue to be so extended, in which case the Amended
Agreement shall terminate on the second anniversary of such notice if there has
not been a Change in Control prior to such second anniversary. In the event that
a Change in Control has occurred during the term of this Amended Agreement, then
this Amended Agreement shall continue to be effective until the second
anniversary of such Change in Control. Notwithstanding any other provision of
this Amended Agreement, if, prior to a Change in Control, the Executive ceases
for any reason to be an employee of the Company and any subsidiary (other than a
termination of employment pursuant to Section 2(d) hereof), thereupon without
further action the term of this Amended Agreement shall be deemed to have
expired and this Amended Agreement will immediately terminate and be of no
further effect. For purposes of this Section 15, the Executive shall not be
deemed to have ceased to be an employee of the Company and any subsidiary by
reason of the transfer of the Executive’s employment between the Company and any
subsidiary, or among any subsidiaries. Notwithstanding any provision of this
Amended Agreement to the contrary, the parties’ respective rights and
obligations under Sections 4 through 8 will survive any termination or
expiration of this Amended Agreement or the termination of the Executive’s
employment following a Change in Control for any reason whatsoever.

16. Counterparts. This Amended Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

17. Code Section 409A. This Amended Agreement is intended to comply with the
provisions of Section 409A of the Code, and shall be interpreted and construed
accordingly. The Company shall have the discretion and authority to amend this
Amended Agreement at any time to satisfy any requirements of Code Section 409A
or guidance published thereunder and to maintain the economic terms of this
Amended Agreement for Executive. However, in no event will the Company have any
liability for any failure of the Amended Agreement to satisfy Code Section 409A,
and the Company does not guarantee that the Amended Agreement complies with Code
Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended Agreement to be
effective as of December 31, 2008.

 

Endeavour International Corporation By:  

 

Printed Name:  

 

Title:  

 

Date:  

 

Executive   By:  

 

Printed Name:  

 

Title:  

 

Date:  

 